Citation Nr: 1123816	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-17 808	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to higher initial ratings for thoracolumbar spine degenerative disc disease, rated 10 percent prior to January 20, 2004, and 20 percent on that date.  

3.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated 10 percent effective March 24, 2010.  

4.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated 10 percent effective March 24, 2010.  

5.  The propriety of a rating reduction for a scar over the dorsal spine.  

6.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from December 1956 to October 1967.  

This appeal arises from a February 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that in pertinent part granted service connection and a noncompensable rating for a disability characterized as "chronic degeneration of the thoracic spine."  The decision also granted service connection and a staged rating for the lumbar spine (although a June 1977 RO rating decision had also granted service connection for a "back condition").  The February 2005 rating decision rated the lumbar spine 10 percent effective December 24, 1997, and 20 percent effective January 20, 2004.  The Veteran submitted a timely notice of disagreement (hereinafter: NOD) to those initial ratings and to other issues as well.  

In April 2006, the Board remanded the case for issuance of a statement of the case (hereinafter: SOC), as the RO had failed to issue an SOC with respect to several issues.  All issues were addressed in a May 2006 SOC, but the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, mentions only the thoracolumbar spine rating.  Thus, with respect to the February 2005-issued rating decision, the Board's jurisdiction extends only to service-connected thoracolumbar spine disabilities.  

This appeal also arises from a December 2008-issued RO rating decision that in pertinent part denied service connection for a right knee disability.  The Veteran submitted an NOD in December 2008 that clearly indicates a desire to appeal only for service connection for the right knee.  Thus, the with respect to the December 2008-issued rating decision, the Board's jurisdiction extends only to the claim for service connection for the right knee.  

In a January 2009-issued rating decision, the RO denied helpless child benefits.  The Veteran thereafter submitted a timely NOD.  In August 2009, the RO granted the benefit sought.  Thus, that issue is no longer on appeal and an SOC is not required.  38 C.F.R. § 19.26 (Unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by Appellant, the agency must prepare an SOC).  

In an August 2010-issued rating decision, the RO combined the lumbar and thoracic spine ratings into a single disability rated 10 percent disabling prior to January 20, 2004, and 20 percent disabling on January 20, 2004.  The RO granted a separate 10 percent rating for right lower extremity radiculopathy and another 10 percent rating for left lower extremity radiculopathy, both effective from March 24, 2010.  

In a March 1970 rating decision, the RO reduced a skin disability rating from 30 percent to noncompensable.  The Veteran submitted a timely jurisdiction-conferring NOD to this rating decision in May 1970.  The RO has not yet issued an SOC addressing this issue.  In accordance with 38 C.F.R. § 19.114 (1970) (now codified at § 19.26), unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by the appellant or representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  The Board has placed this issue on page 1 to reflect the Board's jurisdiction.  

The United States Court of Appeals for Veterans Claims (Court) has determined that where, as here, a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In November 2000, the Veteran claimed unemployability and physicians have, at various times, found the Veteran unable to work.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

Higher initial ratings for thoracolumbar spine degenerative disc disease (including a claim for a temporary total rating), entitlement to TDIU, and the propriety of a 1970 rating reduction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran served in combat. 

2.  No right knee injury during active service (combat or otherwise) has been reported. 

3.  Right knee arthritis and right meniscal tear arose many years after active military service.  

4.  Competent evidence tending to relate right knee arthritis to active military service has not been presented.  


CONCLUSION OF LAW

Right knee arthritis and right meniscal tear were not incurred in active military service, nor may arthritis be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in a September 2008 notice letter, prior to adjudication of the right knee claim. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In determining whether VA must provide a VA medical examination or medical opinion, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated that this requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service (a low threshold).  Evidence that indicates that a disability "may be associated" with military service includes, but is not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical opinion addressing the etiology of the right knee pain does not need to be obtained.  There is competent evidence of a current right knee disability.  There is no evidence establishing that a relevant event, injury, or disease occurred in service, nor has the Veteran so alleged.  There is no evidence that arthritis arose within a year of separation, nor has the Veteran so alleged.  There is no indication that the right knee disability or symptoms may be associated with the Veteran's active service or with another service-connected disability, nor as the Veteran so alleged; and, the evidence is otherwise sufficient to make a competent decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  Concerning combat status, a December 1966 medical report from Camp Holloway Aviation Dispensary, APO 96318, notes that the Veteran was found medically qualified to perform aerial gunner duty.  The report was addressed to the 119th Assault Helicopter Company, APO 96318.  Private post-service reports mention that the Veteran served as a door gunner in Vietnam.  An October 2008 VA spine compensation examination report mentions that the Veteran recalled injuring his neck and back during a mortar attack in Vietnam.  These items are significant because they suggest that the Veteran was in combat.

The STRs do not mention a right knee injury or complaint.  An October 1967 separation examination report reflects that the lower extremities were normal.  There is no accompanying medical history questionnaire on which the Veteran might have reported a knee disability, however. 

A November 1967 VA compensation examination report does not mention a right knee injury or complaint.  

In January 2008, the Veteran reported a recent right knee surgery.  He submitted a June 2007 private magnetic resonance imaging study of the right knee and an October 2007 surgery report that reflects a surgical repair of the right meniscus and peripatellar chondroplasty.  The report mentions a long history of intermittent swelling, locking, and catching episodes, but provides no other historic detail.

An October 2008 VA spine compensation examination report addresses the right knee.  The report mentions that the Veteran injured his neck and back during a mortar attack in Vietnam, but no mention was made of an in-service right knee injury.  The examiner simply stated that the right knee was painful for many years and in 2007 the Veteran had arthroscopic surgery.  The diagnosis, after X-rays were taken, was mild right knee arthritis.

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  In Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (the Federal Circuit found a lay diagnosis competent where: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran has not actually alleged an in-service right knee injury or a nexus between right knee arthritis and active service.  Thus, there is no need for further analysis of the lay evidence.  

Because there is no evidence of an in-service right knee injury (sustained in combat or otherwise) and there is no evidence that right knee arthritis was manifested to a degree of 10 percent or more within one year of separation from active service, there is no plausible basis to attribute the current right knee arthritis to active military service.  After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for right knee arthritis is therefore denied. 

ORDER

Service connection for a right knee disability is denied.



REMAND

Higher Initial Ratings for Thoracolumbar Spine Degenerative Disc Disease; Higher Initial Ratings for Lower Extremity Radiculopathies 

In February 2010, the Veteran underwent a lumbar laminectomy because of the severity of his service-connected thoracolumbar spine degenerative disc disease, the rating of which is on appeal here.  In May 2010, he requested a temporary total rating under 38 C.F.R. § 4.30 for this service-connected surgery and convalescence.  This temporary total rating claim has not been adjudicated by the RO.  The outcome of this pending temporary total rating claim could affect the thoracolumbar spine rating or ratings to be assigned by the Board.  Where a pending claim could affect the outcome of an appealed issue, the pending claim is "inextricably intertwined" with the issue on appeal.  Under those circumstances, any Board decision concerning the appealed issue while an inextricably intertwined claim remains pending would be "premature."  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The temporary total rating claim must therefore be considered prior to Board adjudication of the claim for higher initial ratings for the thoracolumbar spine. 

Rating Reduction

In a March 1970 rating decision, the RO reduced a skin disability rating from 30 percent to noncompensable.  The Veteran submitted a timely, jurisdiction-conferring NOD to this rating decision in May 1970.  The RO has not yet issued an SOC addressing this issue.  In accordance with 38 C.F.R. § 19.114 (1970) (now codified at § 19.26), unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by the appellant or representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

The record raises the issue of entitlement to TDIU.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2010).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC must develop and adjudicate the May 2010 claim for a temporary total rating under 38 C.F.R. §§ 4.29, 4.20.  

2.  The AMC must issue an SOC addressing the propriety of a March 1970 rating reduction.  This issue will be returned to the Board only if the Veteran files a VA Form 9, Appeal to the Board of Veterans' Appeals. 

3.  The AMC should develop the implied TDIU claim as necessary.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

4.  Following the above, the AMC should review all the relevant evidence.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


